Citation Nr: 1519672	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  13-24 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for disability characterized by chest pain.

2. Entitlement to service connection for bilateral foot disability, to include peripheral neuropathy and onychomycosis.


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to July 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.
In his May 2013 substantive appeal, the Veteran requested a Board video conference hearing.  However, he indicated in a September 2013 written statement that he wished to cancel the hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the record.  See 38 C.F.R. § 20.704 (2014).

The issue of entitlement to service connection for bilateral foot disability, to include peripheral neuropathy and onychomycosis, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

The probative, competent evidence does not demonstrate that the Veteran has a current disability characterized by chest pain for which service connection may be granted.


CONCLUSION OF LAW

The criteria for service connection for disability characterized by chest pain have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.103, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issue decided herein.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A September 2011 letter satisfied the duty to notify provisions, to include notice of the regulations pertinent to the establishment of an effective date and disability rating.  In addition, the record contains the Veteran's service treatment records, VA treatment records and examination reports, and lay evidence.  In October 2011 and March 2013, the Veteran underwent VA examination in connection with his claim of entitlement to service connection for disability characterized by chest pain.  The VA physicians reviewed the Veteran's relevant medical history and lay testimony and completed physical examinations and other appropriate testing.  In addition, the March 2013 VA examiner provided an etiological opinion with adequate rationale, relying on and citing to the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met in connection with this issue.  38 C.F.R. § 3.159(c)(4). 

There is no indication in the record that any additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters decided.  The Veteran should not assume that pieces of evidence, not explicitly discussed, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Service connection may be established for a disability resulting from diseases or injuries which are present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  

The Veteran asserts that he has a disability characterized by chest pain that had its onset during active duty.

In this case, the Board finds it determinative that the medical evidence does not demonstrate a diagnosis of a disability characterized by chest pain during the pendency of the appeal or a recent diagnosis of such a disability prior to the Veteran filing a claim for disability benefits.  38 U.S.C.A. § 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Evidence must show that the veteran has the disability for which benefits are being claimed.  See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is met if the disability was present at any point during the claim period).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

First, the record includes only several VA treatment records dated in August 2011 that reflect complaints of chest pain since active duty, and those records do not establish a diagnosis of a disability for which service connection may be granted.   The evidence shows the Veteran reported a three-day history of shortness of breath and chest pain while climbing stairs and walking.  VA physicians ruled out a myocardial infarction and noted that the Veteran had no previous history of similar symptoms.  Second, VA examination in October 2011 failed to reveal a diagnosis of a heart condition or other disability characterized by chest pain.  The Veteran had a normal Persantine test and exercise stress test in August 2011.  Furthermore, the March 2013 VA examiner only diagnosed atypical upper chest pains.  In this respect, pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Moreover, the March 2013 VA examiner opined that the Veteran's chest pains reported in the service treatment records were not related to the atypical chest pains that he reported in 2011.  The VA examiner explained that there were multiple causes of chest pains, and the chest pains recorded during active duty were related to strained chest wall muscles, which resolved with treatment.  Although the Veteran reported episodic pains between 1982 and 2013, the VA examiner found there were no relationship between the chest pains in 1982 and 2011 as there was no evidence of heart disease.    

Here, the Board affords the VA examiners' findings significant probative value.  As noted above, the VA examiners reviewed the Veteran's medical history, to include all of the physical examinations and tests.  The March 2013 VA examiner also considered the Veteran's statements regarding his in-service symptoms and treatment.  Finally, the VA examiners performed physical examinations and did not provide a diagnosis of a disability for which service connection may be granted.  In addition, the medical records do not demonstrate that a disability characterized by chest pain was diagnosed at any time during the pendency of the appeal.  In this respect, the Board is cognizant of the holding of the United States Court of Appeals for Veterans Claims (Court) in Romanowsky, 26 Vet. App. 289.  In Romanowsky, the Court held that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  In this case, the Veteran filed his initial service connection claim in August 2011.  The medical records do not show complaints of or treatment for chest pain prior to August 2011, to include a diagnosis of a disability.  As such, the Board finds the evidence does not demonstrate a diagnosis of a disability characterized by chest pain for service connection purposes. 

The Board acknowledges the Veteran's assertions that he suffers from chest pain and recognizes that he is competent to provide evidence about the symptoms he experiences.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The Board further notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, a disability characterized by chest pain, such as a heart or muscle disability, is not the type of disability that is subject to lay diagnosis.  Hence, while the Veteran is competent to report the symptoms he experiences, he is not competent to diagnose such a disability, as he has not been shown to have the medical training necessary to do so.  In this case, the Veteran reported his symptoms to the VA examiners; however, after considering the Veteran's statements, performing physical examinations, and reviewing the Veteran's medical records, the VA examiners did not provide a diagnosis of a current disability for which service connection may be granted.  In addition, the clinical evidence does not support a competent diagnosis of a disability at any time prior to or during the pendency of the appeal.  The Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding the existence of a disability characterized by chest pain.  

The Veteran's claim also cannot be granted as an undiagnosed illness under 38 C.F.R. § 3.317 because the symptoms are not consistently present.  Therefore, the Board finds that there is no chronic undiagnosed illness present as defined in the controlling regulations.  Without evidence of a diagnosis of a current disability for which service connection may be granted, the preponderance of the evidence is against the Veteran's claim.  No further discussion of the nexus element for service connection is necessary.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).


ORDER

Entitlement to service connection for disability characterized by chest pain is denied.


REMAND

The Veteran asserts that he has a current bilateral foot disability related to active duty.  Specifically, the Veteran describes pain in his toes while going out into the field in Korea and setting up camp in rice patties.  He contends that the rice patties were covered with human waste and Agent Orange and that his rain boots leaked.  He also reports that he participated in sports during active duty and states that although the pain was not as bad back then, he now experiences constant foot pain.

The Veteran was not provided a VA examination in connection with his claim of entitlement to service connection for bilateral foot disability.  Generally, a VA medical examination is required for a service connection claim only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in-service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Here, VA treatment records document diagnoses of peripheral neuropathy in both feet, onychomycosis, and hyperkeratosis during the pendency of the appeal.  In addition, although service treatment records do not document any complaints of, treatment for, or a diagnosis of a bilateral foot disability, the Veteran is competent to describe his experiences during active duty and his symptoms since separation from service.  Based on this evidence, the Board finds that remand for a VA examination is warranted to ascertain whether any current bilateral foot disability is etiologically related to active duty.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i); McLendon, 20 Vet. App. at 83.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record all VA treatment records for the Veteran dated from May 2013 to the present.  All actions to obtain the requested records should be fully documented in the record.  If any records cannot be located or no such records exist, the Veteran should be so notified in writing.

2. Schedule the Veteran for an examination to determine the nature and etiology of any current bilateral foot disability.  The claims file and a copy of this Remand should be provided to the examiner in conjunction with the examination.  All necessary tests should be conducted, and all pertinent symptomatology and findings must be reported in detail.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current bilateral foot disability, to include peripheral neuropathy, onychomycosis, and hyperkeratosis, began in service, was caused by service, or is otherwise related to service.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.  

A complete rationale should be provided for any opinion or conclusion expressed.

3. After completing the above development, re-adjudicate the claim of entitlement to service connection for bilateral foot disability.  If the benefit sought on appeal remains denied, provide the Veteran a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


